DETAILED ACTION
This Office action is in response to the Application filed on August 31, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on August 31, 2021.  These drawings are accepted by the Examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (U.S. Pub. No. 2018/0358898 A1).

In re claim 1, Yamaguchi discloses (Figs. 1and 2A) a control circuit (1) of a power converter (101), coupled to a first output circuit (Q1 and Q2), the control circuit (1) comprising: 
a sensing circuit (2), coupled to the first output circuit and configured to provide a current sensing signal (Para. 0125); 
a ramp signal generator (13), coupled to the sensing circuit (2) and configured to receive the current sensing signal to provide a ramp signal (Para. 0130); 
an error amplifier (11), configured to receive a reference voltage (VREF) and an output feedback voltage (VFB) of the power converter to provide an error amplification signal (Para. 0129); 
a comparator (14), coupled to the ramp signal generator and the error amplifier respectively and configured to provide a control signal according to the ramp signal and the error amplification signal (Para. 0131); and 
a pulse width modulation circuit (16), coupled between the comparator and the first output circuit and configured to receive the control signal and provide a pulse width modulation signal to control the first output circuit (Para. 0133), 
wherein the ramp signal generator adjusts a slope of the ramp signal according to the current sensing signal (Para. 0143-0148).

In re claim 2, Yamaguchi discloses wherein the ramp signal generator generates a falling part of the ramp signal according to a default current and the current sensing signal (Para. 0143-0148).

In re claim 3, Yamaguchi discloses (Fig. 4) wherein the sensing circuit (2A) comprises a current mirror (current mirror comprising transistors 21 and 22), and the current mirror is configured to generate the current sensing signal according to an inductor current in the first output circuit, and there is a proportional relationship between the current sensing signal and the inductor current (Para. 0135-0138).

In re claim 4, Yamaguchi discloses (Fig. 3) wherein the ramp signal generator (13) comprises a capacitor (13E) and a current source (13D); one terminal of the capacitor is coupled between the sensing circuit and the comparator (upper terminal of capacitor 13E is coupled between the current sensing circuit and comparator 14) and the other terminal of the capacitor is coupled to a ground terminal (lower terminal of capacitor 13E is coupled to ground); one terminal of the current source is coupled between the sensing circuit and the comparator (upper terminal of current source 13D is coupled between the current sensing circuit and comparator 14), and the other terminal of the current source is coupled to the ground terminal (lower terminal of current source 13D is coupled to ground).

In re claim 6, Yamaguchi discloses wherein when the current sensing signal is larger, the adjusted slope of the ramp signal is gentler (Para. 0143-0148).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 5, the prior art of record fails to disclose or suggest “wherein the ramp signal generator further comprises a switch and a voltage source; one terminal of the switch is coupled to the capacitor and the current source, and the other terminal of the switch is coupled to the voltage source; the voltage source is coupled between the switch and the ground terminal, and the switch is controlled by the control signal to be selectively turned on” in combination with all other claim limitations.

Regarding to claim 7, the prior art of record fails to disclose or suggest “wherein the control circuit is further coupled to a second output circuit, the sensing circuit comprises a current mirror, and the current mirror is configured to generate the current sensing signal according to a first inductor current in the first output circuit and a second inductor current in the second output circuit, and there is a proportional relationship between the current sensing signal and the first inductor current and the second inductor current” in combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838